Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022, 06/06/2022 has been considered by the examiner.

Status of Claims
In the documents filed on 9/20/2021: 
Claim(s) 1 (and by extension its/their dependents) have been amended. 
Claim(s) 2-4 has/have been canceled. 
Claim(s) 1, and 5 is/are pending in this application.
Claim(s) 1, and 5 have been rejected below.

Response to Arguments
With respect to the 112 rejection applicant’s amendments have overcome the 112 rejection and the 112 rejection has been withdrawn.
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (US 2019/0283770) in view of Takamatsu (US 2020/0110422) and Voelz (US 2014/0032047).
With respect to claim 1 Kubota teaches an autonomous driving system configured to perform an autonomous driving of a vehicle, comprising: 
An electric control unit (ECU) including a processor programmed to (Kubota Fig. 1 element 100 ¶[88-91]):
determine a 5necessity of an operation intervention for a lane change of the vehicle by a driver of the vehicle during the autonomous driving (Kubota ¶[91]); 
request the driver to perform the operation intervention for the lane change of the vehicle (Kubota Fig. 1 element 120, 400 ¶[88-91]) when the determination is made that it is necessary 10to perform the operation intervention for the lane change of the vehicle by the driver (Kubota ¶[91]); and 
Although Kubota does teach both a lane changing (Kubota ¶[91]) and a lane keeping operation (Kubota ¶[48]), Kubota does not clearly teach a ECU configured to switch a steering torque mode for a lane keep control in the autonomous driving from a normal steering torque mode to a weak steering torque mode when the driver is 15requested to perform the operation intervention for the lane change of the vehicle. 
Takamatsu teaches a lane changing and a lane keeping operation (Takamatsu Fig. 2 ¶[56-57]), a mode switching unit (Takamatsu Fig. 1 element 1 ¶[16]) configured to switch a steering torque mode for a lane keep control in the autonomous driving from a normal steering torque mode to a weak steering torque mode (Takamatsu Fig. 7 element s305 ¶[67, 93]) when the driver is 15performing the operation intervention for the lane change of the vehicle (Takamatsu Fig. 7 element s305 ¶[67, 93] wherein the system lowers the gain and thus weakens the applied torque to make driver intervention easier).
Thus as shown above Kubota teaches a base invention of a system for switching from an autonomous lane keeping operation to a manual lane changing operation and Takamatsu teaches transitioning from a normal steering torque mode to a weak steering torque when transitioning into a lane changing mode to allow for easier driver intervention. These two references are analogous to one another because both systems are drawn to controlling modes in an autonomous vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kubota to apply the teachings of Takamatsu because the teaching of transitioning from a normal steering torque mode to a weak steering torque when transitioning into a lane changing mode to allow for easier driver intervention taught by Takamatsu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for switching from an autonomous lane keeping operation to a manual lane changing operation taught by Kubota to yield the advantage of preventing the vehicle from rejecting the driver’s input and thus reducing the chance for an accident and the results would have been predictable to one of ordinary skill in the art.

Kubota as modified above does not teach:
wherein the weak steering torque mode is a mode of the lane keep control that (i) weakens, compared to that in the normal steering torque mode, a steering torque in a direction of the lane change of the vehicle among a right direction and a left direction of the vehicle, and (ii) strengthens, compared to that in the normal steering torque mode, a steering torque in a direction opposite to the direction of lane change.

Voelz teaches a method for adjusting an intervention torque of a steering assistance system wherein the weak steering torque mode is a mode of the lane keep control that (i) weakens (Voelz ¶[7] “the intervention torque in the direction of the lane change can be diminished”), compared to that in the normal steering torque mode, a steering torque in a direction of the lane change of the vehicle among a right direction and a left direction of the vehicle (Voelz ¶[7]), and (ii) strengthens (Voelz ¶[7] “Toward the opposite side the intervention torque can be maintained or even increased”), compared to that in the normal steering torque mode, a steering torque in a direction opposite to the direction of lane change (Voelz ¶[7]).
Thus as shown above Kubota teaches a base invention of a system for switching from an autonomous lane keeping operation to a manual lane changing operation and Voelz teaches a weak steering torque mode that both weakens and strengthens assist torque in certain directions based on an anticipated lane switch. These two references are analogous to one another because both are drawn to providing assistance during lane switching. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Kubota to apply the teachings of Voelz because the teaching of a weak steering torque mode that both weakens and strengthens assist torque in certain directions based on an anticipated lane switch taught by Voelz was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system for switching from an autonomous lane keeping operation to a manual lane changing operation taught by Kubota to yield the advantage of preventing the assist torque system from making the vehicle harder to control as well as preventing an addental wrong input and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 5 Kubota as modified above teaches an autonomous driving system according to claim 1, 3wherein the ECU determines that it is necessary for the driver to perform the operation intervention for the lane change of the vehicle when a length of a lane changeable section for the vehicle is shorter than a distance sufficient for the lane change by the autonomous driving (Kubota ¶[87] “A situation in which switching from the first driving mode to the second driving mode is required is a situation in which there is an obstacle such as a nearby vehicle… or a situation in which congestion occurs”).

Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano (US 2016/0176400): Describes a situation wherein during a lane keeping operation the drivers intention to change lanes/turn is detected and the torque which would act against the turn is suppressed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/ Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665